252 S.W.3d 421 (2000)
Michael Louis MINNS, Appellant,
v.
COMMISSION FOR LAWYER DISCIPLINE, Appellee.
No. 01-00-00016-CV.
Court of Appeals of Texas, Houston (1st Dist.).
August 10, 2000.
Panel consists of Justices MIRABAL, ANDELL, and DUGGAN.[1]

OPINION
PER CURIAM
The Court today considered the parties' joint motion to vacate judgment and dismiss case. The motion is granted. See TEX.R.APP.P. 42.1(a), 43.2(e).
Accordingly, the trial court's judgment of October 18, 1999, is vacated, and the case is dismissed.
NOTES
[1]  The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District of Texas at Houston, participating by assignment.